Citation Nr: 1022873	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a lung disability, 
to include as due to asbestos exposure.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 
1962 to October 1970, and in the Coast Guard from March 1971 
to June 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision by the RO in Columbia, 
South Carolina that denied service connection for heart valve 
regurgitation (claimed as a leaky heart valve), and for 
decreased breathing function due to asbestos exposure.  A 
personal hearing was held before the undersigned Veterans Law 
Judge in March 2010.

Additional evidence was received from the Veteran in March 
2010.  As the Veteran has waived initial RO review of this 
evidence, the Board will consider it.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The preponderance of the probative medical evidence of 
record does not establish that the Veteran suffers from a 
heart disability.

2.  The Veteran's current lung disability has been clinically 
attributed to cigarette smoking, and there is no competent 
medical evidence linking the disorder to service.



CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A lung disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1103, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.300, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2007.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis
 
The Veteran contends that he incurred a chronic heart 
disability during service, and that he incurred a chronic 
lung disability in service due to asbestos exposure on Navy 
and Coast Guard ships in service.  The Veteran's DD 214 from 
his period of service in the Navy reflects that his military 
occupational specialty was that of an electrician.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service treatment records reflect that on enlistment 
examination in October 1962, the Veteran's lungs, chest, 
heart, and vascular system were all clinically normal.  A 
chest X-ray study was negative, and his blood pressure was 
108/70.  In September 1972, the Veteran complained of chest 
pain; the diagnostic impression was muscle strain.

An October 1980 report of annual medical examination reflects 
that the Veteran's lungs, chest, heart, and vascular system 
were all clinically normal.  It was noted that the Veteran 
had smoked two packs of cigarettes per day for two years, and 
had quit twice before.

In an October 1981 report of medical history, the Veteran 
reported a history of shortness of breath, chest pain, 
palpitation or pounding heart, and said he did not know if he 
had heart trouble or high or low blood pressure.  The 
reviewing examiner indicated that the Veteran reported 
occasional dizzy spells, and felt woozy for the past month.

On medical examination in October 1981, the Veteran's lungs, 
chest, heart, and vascular system were all clinically normal.  
A chest X-ray study was normal, and his blood pressure was 
110/70.  It was noted that pulmonary function tests showed 
that he had decreased vital capacity.

A report of a March 1982 treadmill exercise test reflects 
that the Veteran complained of chest pain syndrome.  He 
reported a family history of cardiovascular disease and said 
he smoked approximately two packs of cigarettes per day.  
During the stress test there were an increased number of 
premature ventricular contractions which may indicate some 
evidence of coronary artery disease.  However, the test was 
found to be nondiagnostic.

A March 1982 echocardiogram reflects an interpretation of 
mitral valve prolapse and enlarged right ventricle.  An April 
1982 consultation report reflects that the Veteran was a 
former smoker with nonspecific complaints of atypical chest 
pains and dizzy spells.  The examiner noted that most of the 
history was unremarkable, and that cardiac tests had been 
performed.  The blood pressure was 110/90.  The diagnostic 
assessment was no obvious organic heart disease.

An April 1982 memorandum reflects that the Veteran's marine 
inspection duties were restricted due to evidence of coronary 
dysfunction, which was pending evaluation at a cardiology 
clinic.  

An April 1982 consultation request reflects that the Veteran 
was referred to the cardiology department with a provisional 
diagnosis of atypical chest pain and a questionable diagnosis 
of mitral valve prolapse.  On consultation, after a repeat 
echocardiogram in April 1982, the examiner found no 
significant abnormalities.  The right ventricle was normal 
and there was no mitral valve prolapse.


A May 1982 internal medicine note reflects that all of the 
cardiac workups had not revealed any evidence of significant 
organic heart disease.  The diagnostic assessment was no 
organic heart disease.  It was determined that no further 
testing was needed.

In a January 1983 report of medical history, the Veteran 
denied a history of shortness of breath, chest pain or 
pressure, and heart trouble, but reported a history of 
palpitation or pounding heart.  On retirement physical 
examination in January 1983, the Veteran's lungs, chest, 
heart, and vascular system were all clinically normal.  A 
chest X-ray study was normal, and his blood pressure was 
100/60.  An electrocardiogram (ECG) was performed and showed 
normal sinus rhythm.  The diagnostic impression was probably 
normal ECG.

There are no post-service medical records until 2004.  
Private medical records dated from 2004 to 2007 reflect 
treatment for a variety of conditions, including 
hypertension.  A May 2005 treatment note reflects that the 
Veteran reported that he had not smoked for 10 years.  In May 
2006, D.O.H., MD, indicated that the Veteran had a normal 
cardiovascular evaluation, including a stress test.

By a statement dated in March 2007, the Veteran stated that 
he was exposed to asbestos during service in the Navy and 
Coast Guard, and that during subsequent civilian employment, 
the results of his breathing function tests were not good.  
He said that records of such tests were not available.  He 
said he had chronic fatigue and dizziness due to a heart 
condition.  In September 2007 he asserted that he had 
decreased breathing function due to asbestos exposure.

At an April 2007 VA Agent Orange examination, the Veteran 
complained of fatigue and shortness of breath with heavy 
exertion for over 20 years, and said he was diagnosed with 
heart valve regurgitation in 1982.  On examination, his blood 
pressure was 157/81.  The heart had a regular rate and rhythm 
with no murmur.  The pertinent diagnoses were shortness of 
breath with exertion since 1982, and heart valve 
regurgitation since 1982.  A chest X-ray study showed no 
evidence of active cardiopulmonary disease.

A September 2007 private echocardiogram showed mild 
concentric left ventricular hypertrophy, normal left 
ventricular chamber size, normal left ventricular systolic 
function, trace aortic regurgitation, mild mitral 
regurgitation, no evidence of pulmonary hypertension, and no 
significant pericardial effusion.  A September 2007 
electrocardiogram was normal. 

At an April 2008 VA examination, the examining physician 
noted that the claims file was not available.  The Veteran 
reported asbestos exposure in service, and complained of 
chronic cough and occasional shortness of breath.  He denied 
current treatment for a pulmonary condition.  The Veteran 
reported a history of smoking, but said he quit in 1982.  His 
blood pressure was 169/83, 158/80, and 164/80.  The examiner 
noted that pulmonary function tests showed moderate 
obstructive ventilatory defect without improvement after 
inhaled bronchodilators.  A chest X-ray study showed no 
evidence of active cardiopulmonary disease.  The diagnoses 
were no clinical evidence of mitral valve regurgitation or a 
cardiac condition, and moderate obstructive ventilatory 
defect.  The examiner opined that the Veteran's obstructive 
ventilatory defect was more likely a result of his smoking 
history rather than asbestos exposure.

An August 2009 report of a VA physician's review of the 
Veteran's medical records reflects that the examiner reviewed 
and extensively discussed the Veteran's medical records, 
including his service treatment records and the September 
2007 private echocardiogram.  He noted that the September 
2007 echocardiogram showed mild concentric left ventricular 
hypertrophy, the left ventricle ejection fraction was 55 to 
60 percent, there was abnormal relaxation pattern of left 
ventricle inflow, the right ventricle was normal, and there 
was mild mitral regurgitation.  He noted that a September 
2008 cardiac echocardiogram was technically adequate, and 
showed that the aortic valve was normal, the mitral valve was 
normal, and the tricuspid valve was normal. The right 
ventricle was of normal size and function, the left ventricle 
was normal, and the left ventricle ejection fraction was 
normal - estimated at 55 percent or greater.  He diagnosed no 
clinical evidence of mitral valve regurgitation or a cardiac 
condition, and moderate obstructive ventilatory defect.  He 
opined that the Veteran's obstructive ventilatory defect was 
more likely a result of his smoking history rather than 
asbestos exposure.  


In March 2010, the Veteran submitted buddy statements from 
other Veterans who served with him on the U.S.S. Harnett 
County, in the Mekong River Delta in Vietnam.

An April 2010 private pulmonary function test shows a 
diagnosis of mild to moderate obstructive defect, and the 
results were felt to be consistent with a class II 
impairment.  By a letter dated in April 2010, W.F.A., MD, 
indicated that the Veteran had a class II impairment as per 
the American Medical Association guide to the evaluation of 
permanent disability, based on his diffusion capacity.  Dr. 
A. did not provide an opinion as to the etiology of the 
current lung disability.

Heart Disability 

With respect to the Veteran's claim for service connection 
for a heart disability, the Board notes that a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service treatment records show that the Veteran was referred 
for cardiac consultation and testing during service after he 
complained of chest pain, which was felt to be atypical.  A 
March 1982 echocardiogram reflected an interpretation of 
mitral valve prolapse and enlarged right ventricle, but a 
follow-up echocardiogram showed that the right ventricle was 
normal and there was no mitral valve prolapse. In May 1982, a 
physician noted that that all of the cardiac workups had not 
revealed any evidence of significant organic heart disease.  
The diagnostic assessment was no organic heart disease, and a 
heart disability was not shown on separation examination.  

Although the April 2007 VA Agent Orange examiner diagnosed 
heart valve regurgitation since 1982, this was based on the 
Veteran's reported history and is not confirmed by the 
relevant medical evidence which ruled out such in April 1982.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical 
opinion based upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).  Since separation from service three doctors have 
found that the Veteran does not have a current cardiac 
disability.  See May 2006 note by Dr. H., April 2008 VA 
examination, and August 2009 VA examination.  The August 2009 
examiner reviewed all of the Veteran's medical records, 
including the results of two recent echocardiograms, and 
concluded that the Veteran had no clinical evidence of mitral 
valve regurgitation or a cardiac condition.  

Although the Veteran's representative has requested that this 
appeal be remanded for another VA examination, the Board 
finds that this is not a case where VA failed to ensure that 
an adequate medical opinion was rendered.  A medical opinion 
is adequate when it is based upon consideration of the 
veteran's prior medical history and examination and also 
describes the disability in sufficient detail so that the 
Board's evaluation of the claimed disability will be a fully 
informed one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Although the April 2008 VA examiner did not review the claims 
file, she did perform a clinical examination of the Veteran.  
The August 2009 VA examiner reviewed all of the evidence of 
record, including the report of the 2008 VA examination, and 
found no current cardiac disability.  Because the examiner 
reviewed all the evidence of record in rendering this 
opinion, and provided a rationale for his opinions, the 
examination and opinion rendered are not inadequate.

Although the Veteran has contended that he has a current 
heart disability, service connection for a heart disability 
is not warranted in the absence of proof of a current 
disability.  The Board finds that the weight of the medical 
evidence in the file does not show that the Veteran currently 
has a chronic heart disability, and there is no medical 
evidence of hypertension during service or for many years 
thereafter.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
heart disability, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Lung Disability 

With respect to the claim for service connection for a lung 
disability, the Board finds that even assuming that the 
Veteran was exposed to asbestos during his military service 
in the Navy and Coast Guard, there is no medical evidence of 
a current lung disease associated with asbestos exposure.  
Service treatment records show that the Veteran reported that 
he smoked cigarettes for years, and that he had decreased 
vital capacity in 1981.  Two VA physicians have opined that 
the Veteran's current lung disability (an obstructive 
ventilatory defect) is more likely a result of his smoking 
history rather than asbestos exposure.  The Veteran's private 
physician, Dr. A., did not provide a medical opinion as to 
the etiology of his current lung disability.

Although the Veteran has not contended that his current lung 
disability is due to tobacco use during service, assuming 
arguendo that the Veteran's cigarette smoking began in 
service, current law prohibits service connection for 
disability on the basis that such resulted from injury or 
disease attributable to the use of tobacco products during a 
veteran's service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.

Moreover, the Board notes that during his hearing the Veteran 
asserted that he served in the Republic of Vietnam during the 
Vietnam era, and submitted buddy statements to this effect.  
Even assuming herbicide exposure during military service, 
service connection for the Veteran's lung disability, an 
obstructive ventilatory defect, cannot be granted on a 
presumptive basis based on claimed herbicide exposure in 
Vietnam because it is not a disease subject to the 
presumption under governing regulation.  See 38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.309(e).

There is no medical evidence linking any current lung 
disability with service, to include asbestos exposure in 
service, and service connection may not be granted for the 
lung disability on the basis that such resulted from injury 
or disease attributable to the use of tobacco products during 
service.  Hence, the Board finds that the medical evidence as 
a whole does not show that the Veteran currently has a lung 
disability that is related to service.

The preponderance of the evidence is against the claim for 
service connection for a lung disability, there is no doubt 
to be resolved; and service connection is not warranted.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a heart disability is denied.

Service connection for a lung disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


